DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the housing" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0107199 to Smith et al. (hereinafter referred to as Smith).
In regard to claim 1, Smith discloses a filter (130) capable of separating oil particles from an air stream, as shown in figure 3. The cylindrical filter (140) forms a continuous side wall in which a filter material (150) is accommodated. The filter material (150) includes pleats (160), and thus has a multiplicity of folds. The folds can be considered to form a multiplicity of vertical folds, as the orientation of the filter does not affect its structure. The end cap (180) forms a completely uninterrupted floor. The mounting frame (190) forms a cover. The sidewall of the cylindrical filter (140) is fastened between the floor (180) and the cover (190). As discussed in paragraph [0019], the filter media (150) can be formed of a mixture of synthetic fibers and glass fibers. The filter of Smith includes all of the required structural features and is considered to be configured such that, upon inflow, at an inflow velocity, of an air stream through the filter material, oil particles from the air stream can agglomerate into drops on the surface of the material and run off downward. This limitation relates to the operation of the filter. As the filter of Smith includes all of the required structural features it is considered to be inherently capable of operating in the same manner as the claimed filter. 
	 In regard to claim 7, the filter material (150) of the cylindrical filter (140) is in the form of a hollow cylinder. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 – 6, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
	Smith is discussed above in section 6. In regard to claim 3, Smith does not disclose the basis weight of the filter material (150). In regard to claim 4, Smith also does not disclose the thickness of the filter material. There is no evidence the basis weight or the thickness of the filter material is critical. Both basis weight and the thickness predictably will have an effect on the efficiency and flow resistance of the filter material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the basis weight to be 50-150 g/m2 and/or the thickness to be from 0.1 mm – 1 mm for the filter material in order to achieve the desired filtration properties. 
	In regard to claim 5, Smith does not disclose the permeability of the filter material (150). Similarly, there is no evidence the permeability is critical. A higher permeability allows for a greater flow with less restriction, but may not achieve the desired efficiency. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the permeability of the filter material to be 80-250 m3/m2/h at 200 pa given this provides an acceptable flow and efficiency for a given application. 
	In regard to claim 6, Smith does not disclose the surface resistance of the filter material (150). Smith, however, discloses a filter material that is formed of glass and synthetic fibers. While Smith does not disclose the exact materials, glass and synthetic fibers are generally not conductive materials, and predictably would have a relatively high resistance. It would have been obvious to one of ordinary skill in the art before the 12 Ohm given common glass and synthetic materials have a resistance above this value. 
	In regard to claims 9 and 18, Smith does not disclose the depth of the pleats (160), or folds. The depth of the pleats will be affected by the overall size of the filter and the desired filtration area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the pleat or fold depth to be between 10-30 mm, or more specifically 25 mm, given this provides the desired filtration area for a filter of a desired size. 
	For claims 3 – 6, 9, and 18, it is noted that where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical, see In re Woodruff, 16 USPQ2d 1934.

Claims 2, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US Patent Application Publication No. 2007/0294987 to Hunsinger et al. (hereinafter referred to as Hunsinger).
	Smith is discussed above in section 6. Smith does not disclose the side wall of the filter (140) to have an inner or an external rib mesh that includes expanded metal or perforated metal sheet. Hunsinger discloses a similar filter (114), as shown in figures 1 – 3. As best shown in figure 3 and discussed in paragraph [0029], the filter includes a porous metal casing (306) on both sides (302, 304) of the filter to provide structural 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to include an internal and/or external rib mesh having perforated metal sheet as suggested by Hunsinger in order to provide support to the filter.
	In regard to claims 16 and 17, the perforated sheet that forms the internal and/or external rib mesh in the combination of Smith and Hunsinger can be considered to form a diffuser, as broadly recited in the claim. The filter can be considered to be configured such that the inflow velocity of the air stream is within a range of 0.1-2.5 m/min, or 0-0.55 m/min. The inflow velocity of the air relates to the method of operating the filter and does not affect its structure. 
	In regard to claim 19, Smith does not specifically disclose the basis weight, thickness, air permeability, or surface resistance of the filter material. There is no evidence the basis weight or the thickness of the filter material is critical. Both basis weight and the thickness predictably will have an effect on the efficiency and flow resistance of the filter material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the basis weight to be 50-150 g/m2 and/or the thickness to be from 0.1 mm – 1 mm for the filter material in order to achieve the desired filtration properties. Similarly, there is no evidence the permeability is critical. A higher permeability allows for a greater flow with less restriction, but may not achieve the desired efficiency. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 3/m2/h at 200 pa given this provides an acceptable flow and efficiency for a given application. In regard to the surface resistance, Smith discloses a filter material that is formed of glass and synthetic fibers. While Smith does not disclose the exact materials, glass and synthetic fibers are generally not conductive materials, and predictably would have a relatively high resistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose glass and synthetic materials for the fibers that would result in a surface resistance of at least 1012 Ohm given common glass and synthetic materials have a resistance above this value. 

Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive.
	In regard to claim 1, applicant first argues that Smith does not disclose a filter material having a multiplicity of vertical folds. Applicant acknowledges Smith discloses a filter material having a number of pleats. The pleats form a multiplicity of folds. The orientation of the filter does not affect its structure. The pleats (160) are shown to be parallel. Thus, if the filter of Smith is oriented vertically, all of the pleats, or folds, would be oriented vertically. Applicant also argues that Smith does not disclose a filter material and an inflow velocity of the air stream to be configured such that, upon the inflow velocity of the air stream through the filter material, oil particles form the air stream agglomerate into drops on the surface of the material and the drops run off downwards. It is noted that the inflow velocity of the air stream relates to the method of operating the 
	Applicant does not provide any distinct arguments for dependent claims 2 – 7, 9, and 16 – 19. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773